Citation Nr: 0907466	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  08-03 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Ocala Regional Medical Center 
from December 16, 2007, to December 23, 2007.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied payment or 
reimbursement of medical expenses incurred at Ocala Regional 
Medical Center from December 16, 2007, to December 23, 2007.

In February 2009, this appeal was advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran received medical treatment for an acute 
myocardial infarction, ventricular tachycardia, and 
Methicillin resistant staphylococcous at Ocala Regional 
Medical Center.

3.  VA payment or reimbursement of the costs of the care from 
December 16, 2007, to December 23, 2007, was not pre-
authorized.

4.  At the time of the December 2007 private treatment, the 
Veteran was a Medicare recipient.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred at Ocala Regional Medical Center from 
December 16, 2007, to December 23, 2007, are not met.  38 
U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.93, 17.120, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-Department 
facilities in order to furnish certain care, including 
hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2008).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2008); Malone v. Gober, 10 Vet. App. 539 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2008).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  

38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (2008).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2008).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

38 C.F.R. § 17.1002 (2008).

The above-noted criteria are conjunctive, not disjunctive; 
thus all criteria must be met.  See Melson v. Derwinski, 1 
Vet. App. 334, 337 (1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2008).

The statute found at 38 U.S.C.A. § 1725 was amended, 
effective October 10, 2008.  Veterans Benefits Improvement 
Act of 2008, Pub. L. No. 110-389, § __, 122 Stat. 4145, __ 
(2008).  However, because the Veteran's claim was filed prior 
to the effective date of the amendments, the amended version 
of the statute does not apply in this case.

The Veteran does not allege that Ocala Regional Medical 
Center should be paid on the grounds that the treatment he 
received was for a service-connected disability, for a 
non-service-connected disability associated with and held to 
be aggravating a service-connected disability, or that he has 
been rated totally and permanently disabled due to service-
connected disability.  Rather, he asserts both that his 
medical condition was emergent and that no VA or other 
government facility was feasibly available during his period 
of treatment.  He recognizes that VA is unable to reimburse 
or pay unauthorized medical expenses where the recipient of 
the medical care is covered by a health-plan contract, but 
asserts that VA should reimburse or pay the amount not 
covered by such health-plan contract.

Under 38 C.F.R. § 17.1002(g), the term "health-plan 
contract" includes an insurance policy or contract, medical 
or hospital service agreement, membership or subscription 
contract, or similar arrangement under which health services 
for individuals are provided or the expense of such services 
are paid.  It also includes, but is not limited to, an 
insurance program described in section 1811 of the Social 
Security Act (42 U.S.C. 1395c), which refers to the Medicare 
program administered by the Social Security Administration, 
certain State plans for medical assistance, and workers' 
compensation laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 
C.F.R. § 17.1001.

In this case, the evidence of record reveals that the Veteran 
has coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment he received in December 2007.  Specifically, the 
evidence of record shows that the Veteran has active Medicare 
(Parts A & B) coverage, and became eligible for such coverage 
as of May 1995.

Although the Veteran argues that VA should pay the amount not 
covered by his health-plan contract, VA is not authorized to 
pay or reimburse unauthorized medical expenses where a 
health-plan contract covers the cost of medical expenses 
either in whole or in part.  The Board is bound by the law, 
and its decision is dictated by the relevant statutes and 
regulations.  Because the Veteran does not meet one of the 
criteria for payment or reimbursement under Section 1725 
(i.e. lack of other insurance coverage under 38 C.F.R. § 
17.1002(g)), all of which must be met to warrant 
reimbursement, it is not necessary to analyze whether the 
claim meets the additional Section 1725 requirements.  See 38 
C.F.R. § 17.1002.

The Board sympathizes with the Veteran's request for 
reimbursement or payment of the expenses incurred.  However, 
given that the private treatment received in December 2007 
was not pre-authorized; that the Veteran is not eligible for 
reimbursement under Section 1728; and that VA regulations do 
not allow for payment or reimbursement of private medical 
expenses under Section 1725 when a Veteran has other health 
coverage, such as Medicare, that can provide at least partial 
payment or reimbursement, the Board must deny the Veteran's 
appeal.  The Board is without authority to grant benefits 
simply because it might perceive the result to be equitable.  
38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 
(1994).  The Board further observes that no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office 
of Personnel Management v. Richmond, 496 U.S. 414 (1990).  
The claim for payment or reimbursement lacks legal merit, and 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Duties to Notify and Assist

VA must assist a claimant at the time that he or she files a 
claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  There is no indication in these 
provisions, however, that Congress intended to revise the 
unique, specific claim provisions of 38 U.S.C. Chapter 17.  
38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 
132 (2002).

Nevertheless, the Board notes that the RO has explained to 
the Veteran the basis for the finding that the medical 
expenses incurred at Ocala Regional Medical Center from 
December 16, 2007, to December 23, 2007, were not covered by 
VA.  The Veteran has been afforded the opportunity to present 
information and evidence in support of the claim.  He was 
offered the opportunity to testify before the Board, but 
declined that offer.  The Board finds that those actions 
satisfy any duties to notify and assist owed the Veteran in 
the development of this claim.


ORDER

Payment or reimbursement of the unauthorized medical expenses 
incurred at Ocala Regional Medical Center from December 16, 
2007, to December 23, 2007, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


